



1


Exhibit 10.2


THE CARLYLE GROUP L.P.
2012 EQUITY INCENTIVE PLAN
FORM OF GLOBAL DEFERRED RESTRICTED COMMON UNIT AGREEMENT
FOR CO-CHIEF EXECUTIVE OFFICERS
(Outperformance-Vesting)
Participant:
Date of Grant:  
Number of DRUs:
 

1.     Grant of DRUs. The Carlyle Group L.P. (the “Partnership”) hereby grants
the number of deferred restricted Common Units (the “DRUs”) listed above to the
Participant (the “Award”), effective as of [_______] (the “Date of Grant”), on
the terms and conditions hereinafter set forth in this agreement including
Appendix A, which includes any applicable country-specific provisions (together,
the “Award Agreement”). This grant is made pursuant to the terms of The Carlyle
Group L.P. 2012 Equity Incentive Plan (as amended, modified or supplemented from
time to time, the “Plan”), which is incorporated herein by reference and made a
part of this Award Agreement. Each DRU represents the unfunded, unsecured right
of the Participant to receive a Common Unit on the delivery date(s) specified in
Section 4 hereof.
2.     Definitions. Capitalized terms not otherwise defined herein shall have
the same meanings as in the Plan.
a.
“Cause” shall have the meaning set forth in the Employment Agreement.

b.
“Change of Control” shall have the meaning set forth in the Employment
Agreement.

c.
“Disability” shall mean the Participant’s incapacitation as described in Section
5.b.i. of the Employment Agreement.

d.
“Employment Agreement” shall mean the Employment Agreement by and between
Participant and Employer dated October 23, 2017.

e.
“Good Reason” shall have the meaning set forth in the Employment Agreement.

f.
“Performance Multiplier” shall mean the relevant multiplier, between [__] % and
[__]%, applied to the Target DRU Award based on actual performance of the
relevant performance metrics during the Performance Period, as set forth on
Exhibit A.

g.
“Performance Period” shall mean [_____] through [_____].






--------------------------------------------------------------------------------





2


h.
“Qualifying Event” shall mean, during the Participant’s Services with the
Partnership and its Affiliates, the Participant’s death or Disability.

i.
“Restrictive Covenant Agreement” shall mean any agreement, including, without
limitation, this Award Agreement, and any attachments or schedules thereto,
entered into by and between the Participant and the Partnership or its
Affiliates, pursuant to which the Participant has agreed, among other things, to
certain restrictions relating to non-competition (if applicable),
non-solicitation and/or confidentiality, in order to protect the business of the
Partnership and its Affiliates.

j.
“Special Vesting Event” shall mean, during Participant’s Services with the
Partnerships and its Affiliates, (i) the termination of the Participant’s
Services without Cause or by the Participant for Good Reason or (ii) if the term
of the Employment Agreement ends on December 31, 2022 and the Participant’s
Services have not previously terminated for any reason, the termination of the
Participant’s Services for any reason other than due to Cause following such
term expiration (provided, in each case, that at the time of the relevant
termination the Employer did not have grounds to terminate the Participant’s
employment for Cause).

k.
“Target DRU Award” shall mean the target number of DRUs that are eligible to
vest pursuant to Exhibit A.    

l.
“Vested DRUs” shall mean those DRUs which have become vested (x) determined by
multiplying the Target DRU Award by the Performance Multiplier pursuant to
Exhibit A or (y) otherwise pursuant to the Plan. For the avoidance of doubt, the
Vested DRUs may be a number lesser than or greater than the Target DRU Award.

m.
“Vesting Date” shall mean the day on which the Board of Directors certifies the
attainment of the established performance metrics set forth on Exhibit A, which
shall occur promptly (but no more than eight (8) business days) following
certification of the Partnership’s fourth quarter results for the last year of
the Performance Period.

3.     Vesting.
(a)    Vesting – General. Subject to the Participant’s continued Services with
the Partnership and its Affiliates through the Vesting Date, a number of DRUs
subject to the Target DRU Award (which number may be lesser than or greater than
the Target DRU Award) shall vest and become Vested DRUs based on the attainment
of the performance metrics and the Performance Multiplier set forth on Exhibit
A.
(b)     Vesting – Qualifying Event. Upon the occurrence of a Qualifying Event
prior to completion of the Performance Period, the Target DRU Award shall vest
in an amount





--------------------------------------------------------------------------------





3


equal to the product of (x) the Target DRU Award multiplied by (y) a Performance
Multiplier equal to 100%. Upon the occurrence of a Qualifying Event following
the completion of the Performance Period, the Participant shall be entitled to
receive the number of Vested DRUs, if any, determined based on the actual
Performance Multiplier for the Performance Period, in accordance with Section
3(a) hereof.
(c)    Vesting – Special Vesting Event. Upon the occurrence of a Special Vesting
Event occurring prior to the completion of the Performance Period, then a
portion of the DRUs (not to exceed 100% of the Target DRU Award) will vest on
the Vesting Date in an amount equal to the sum of (i) the Pro-Rata Portion plus
(ii) the Additional Amount. As used herein, the term “Pro-Rata Portion” means a
number of DRUs equal to the product of (i) the Target DRU Award multiplied by
(ii) a percentage equal to the completed portion of the Performance Period as of
the date of the Special Vesting Event. As used herein, the term “Additional
Amount” means a number of DRUs equal to (i) if the Special Vesting Event as
described above occurs prior to a Change of Control, (A) the Target DRU Award
multiplied by (B) 25% or (ii) if the Special Vesting Event as described above
occurs on or after a Change of Control, (A) the Target DRU Award multiplied by
(B) 50%. Notwithstanding the foregoing, in no event shall the number of DRUs
that vest pursuant to the foregoing provisions of this Section 3(c) exceed the
Target DRU Award. Upon the occurrence of a Special Vesting Event following the
completion of the Performance Period, the Participant shall be entitled to
receive the number of Vested DRUs, if any, determined based on the actual
Performance Multiplier for the Performance Period, in accordance with Section
3(a) hereof.
(d)    Vesting – Other Terminations. Except as otherwise set forth in Section
3(b) and 3(c), in the event the Participant’s Services with the Partnership and
its Affiliates are terminated for any reason (including but not limited to, the
termination of the Participant’s Services by the Participant without Good
Reason), the portion of the Award that has not yet vested pursuant to Section
3(a), 3(b) or 3(c) hereof (or otherwise pursuant to the Plan) shall be cancelled
immediately and the Participant shall automatically forfeit all rights with
respect to such portion of the Award as of the date of such termination. For
purposes of this provision, the effective date of termination of the
Participant’s Services will be determined in accordance with Section 8(k)
hereof.
4.     Vesting and Delivery Dates.
(a)    Delivery – General. The Partnership shall, as soon as practicable
following the Vesting Date, but in any case, prior to the first Common Unit
distribution record date following the Vesting Date, deliver (or cause delivery
to be made) to the Participant the Common Units underlying the DRUs that vest
and become Vested DRUs on the Vesting Date. The general terms with respect to
the DRUs are set forth in the table below.





--------------------------------------------------------------------------------





4


Performance Period
Target DRU Award
Performance Measurement Exhibit
 
 
 

(b)    Delivery – Qualifying Event. Upon the occurrence of a Qualifying Event,
the Partnership shall, within 30 days following the date of such event, deliver
(or cause delivery of) Common Units to the Participant in respect of 100% of the
DRUs which vest and become Vested DRUs on such date.
(c)    Delivery – Special Vesting Event. Following the occurrence of a Special
Vesting Event, the Participant shall remain entitled to receive delivery of the
Common Units at the normal delivery time set forth under Section 4(a) above
(i.e., prior to the first Common Unit distribution record date following the
Vesting Date).
(d)    Delivery – Resignation without Good Reason. In the event the
Participant’s Services with the Partnership and its Affiliates are terminated by
the Participant without Good Reason, the Partnership shall within 30 days
following the date of such termination, deliver (or cause delivery of) Common
Units to the Participant in respect of any then outstanding Vested DRUs.
(e)    Forfeiture – Cause Termination or Breach of Restrictive Covenants.
Notwithstanding anything to the contrary herein, upon the termination of the
Participant’s employment by the Partnership or any of its Affiliates for Cause
or upon the Participant’s breach of any of the restrictive covenants contained
within an applicable Restrictive Covenant Agreement, all outstanding DRUs
(whether or not vested) shall immediately terminate and be forfeited without
consideration and no further Common Units with respect of the Award shall be
delivered to the Participant or to the Participant’s legal representative,
beneficiaries or heirs. Without limiting the foregoing, to the extent permitted
under applicable law, any Common Units that have previously been delivered to
the Participant or the Participant’s legal representative, beneficiaries or
heirs pursuant to the Award and which are still held by the Participant or the
Participant’s legal representative, or beneficiaries or heirs as of the date of
such termination for Cause or such breach, shall also immediately terminate and
be forfeited without consideration.
5.     Limitation on Transfer. During the two year period following the date of
delivery to the Participant of any Common Units underlying the DRUs, the
Participant may not sell or otherwise transfer (other than by will or by the
laws of decent and distribution) more than 50% of the aggregate number of such
Common Units delivered to the Participant (the “Restricted Common Units”). Any
purported assignment, alienation, pledge, attachment, sale or other transfer or
encumbrance by the Participant of the Restricted Common Units (other than by
will or by the laws of descent and distribution) shall be deemed null and void.





--------------------------------------------------------------------------------





5


6.    No Dividends or Distributions on DRUs. No dividends or other distributions
shall accrue or become payable with respect to any DRUs prior to the date upon
which the Common Units underlying the DRUs are issued or transferred to the
Participant.
7.     Adjustments Upon Certain Events; Change of Control.
(a) Adjustments Upon Certain Events. The Administrator shall make certain
substitutions or adjustments to any DRUs subject to this Award Agreement
pursuant to Section 10 of the Plan.
(b) Change of Control. Promptly following the consummation of a Change of
Control, the Participant and the Partnership shall negotiate in good faith and
agree on a framework or methodology for determining the future performance
metrics applicable to the DRUs for the remainder of the Performance Period
following such Change of Control (or an alternative structure of such Awards) to
preserve the Change of Control performance metrics that provide for a reasonable
opportunity to achieve threshold, target and maximum level performance that is
substantially similar to the opportunity to achieve threshold, target and
maximum level of performance in place immediately prior to the Change of
Control.
8.     Nature of Grant. In accepting the grant, the Participant acknowledges,
understands, and agrees that:
(a)     the Plan is established voluntarily by the Partnership, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Partnership, at any time, to the extent permitted by the Plan;
(b)     the grant of the DRUs is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of DRUs, or
benefits in lieu of DRUs, even if DRUs have been granted in the past;
(c)     all decisions with respect to future DRUs or other grants, if any, will
be at the sole discretion of the Partnership;
(d)     the granting of the DRUs evidenced by this Award Agreement shall impose
no obligation on the Partnership or any Affiliate to continue the Services of
the Participant and shall not lessen or affect the Partnership’s or its
Affiliate’s right to terminate the Services of such Participant;
(e)     the Participant is voluntarily participating in the Plan;
(f)     the DRUs and the Common Units subject to the DRUs, and the income from
and value of same, are not intended to replace any pension rights or
compensation;
(g)     the DRUs and the Common Units subject to the DRUs, and the income from
and value of same, are not part of normal or expected compensation for purposes
of calculating any severance, resignation, termination, redundancy, dismissal,
end-of-





--------------------------------------------------------------------------------





6


service payments, holiday pay, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;
(h)     the DRUs should in no event be considered as compensation for, or
relating in any way to, past services for the Partnership, the Employer or any
Affiliate;
(i)     unless otherwise agreed with the Partnership, the DRUs and the Common
Units subject to the DRUs, and the income from and value of same, are not
granted as consideration for, or in connection with, the Services Participant
may provide as a director of an Affiliate;
(j)    the future value of the underlying Common Units is unknown,
indeterminable and cannot be predicted with certainty;
(k)    in the event of termination of the Participant’s Services for any reason,
except as set forth in Sections 3(b), 3(c), 4(b) and 4(c) (whether or not later
to be found invalid or in breach of employment laws in the jurisdiction where
the Participant is employed or the terms of the Participant’s employment
agreement, if any), unless otherwise determined by the Partnership, the
Participant’s right to vest in the DRUs under the Plan, if any, will terminate
effective as of the date that the Participant is no longer actively providing
Services and will not be extended by any notice period (e.g., active Services
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where the
Participant is employed, or the terms of the Participant’s employment agreement,
if any); the Administrator shall have the exclusive discretion to determine when
the Participant is no longer actively providing Services for purposes of the
DRUs grant (including whether the Participant may still be considered to be
providing Services while on an approved leave of absence); and
(l)     in addition to the provisions above in this Section 8, the following
provisions apply if the Participant is providing Services outside the United
States:
(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the DRUs resulting from termination of the Participant’s Services
as set forth in Section 3(d) or 4(e) above for any reason (whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant is employed or the terms of the Participant’s employment
agreement, if any), and in consideration of the grant of the DRUs, the
Participant agrees not to institute any claim against the Partnership or any
Affiliate;
(ii) the DRUs and the Common Units subject to the DRUs are not part of normal or
expected compensation or salary for any purpose; and
(iii) neither the Partnership nor any Affiliate shall be liable for any foreign
exchange rate fluctuation between the Participant’s local currency and the
United States Dollar that may affect the value of the DRUs or of any amounts due





--------------------------------------------------------------------------------





7


to the Participant pursuant to the settlement of the DRUs or the subsequent sale
of any Common Units acquired upon settlement.
9.     No Advice Regarding Grant. The Partnership is not providing any tax,
legal or financial advice, nor is the Partnership making any recommendations
regarding the Participant’s participation in the Plan, or the Participant’s
acquisition or sale of the underlying Common Units. The Participant should
consult with his or her own personal tax, legal and financial advisors regarding
his or her participation in the Plan before taking any action related to the
Plan.
10.     Data Privacy Information and Consent. The Partnership is located at 1001
Pennsylvania Avenue, NW, Washington, DC 20004 U.S.A. and grants employees of the
Partnership and its Affiliates DRUs, at the Partnership’s sole discretion. If
the Participant would like to participate in the Plan, please review the
following information about the Partnership’s data processing practices and
declare the Participant’s consent.
(a)    Data Collection and Usage: The Partnership collects, processes and uses
personal data of Participants, including name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, citizenship, job title, any Common Units or directorships held in the
Partnership, and details of all DRUs, canceled, vested, or outstanding in the
Participant’s favor, which the Partnership receives from the Participant or the
Employer. If the Partnership offers the Participant a grant of DRUs under the
Plan, then the Partnership will collect the Participant’s personal data for
purposes of allocating Common Units and implementing, administering and managing
the Plan. The Partnership’s legal basis for the processing of the Participant’s
personal data would be his or her consent.
(b)    Stock Plan Administration Service Providers: The Partnership transfers
participant data to Morgan Stanley, an independent service provider based in the
United States, which assists the Partnership with the implementation,
administration and management of the Plan. In the future, the Partnership may
select a different service provider and share the Participant’s data with
another company that serves in a similar manner. The Partnership’s service
provider will open an account for the Participant to receive and trade Common
Units. The Participant will be asked to agree on separate terms and data
processing practices with the service provider, which is a condition to the
Participant’s ability to participate in the Plan.
(c)     International Data Transfers: The Partnership and its service providers
are based in the United States. If the Participant is outside the United States,
the Participant should note that his or her country has enacted data privacy
laws that are different from the United States. For example, the European
Commission has issued a limited adequacy finding with respect to the United
States that applies only to the extent companies register for the EU-U.S.
Privacy Shield program, which is open to companies subject to Federal Trade
Commission jurisdiction and which the Partnership does not participate in. The
Partnership’s legal basis for the transfer of the Participant’s personal data is
his or her consent.





--------------------------------------------------------------------------------





8


(d)     Data Retention: The Partnership will use the Participant’s personal data
only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan or as required to comply with legal or
regulatory obligations, including under tax and security laws. When the
Partnership no longer needs the Participant’s personal data, which will
generally be seven years after the Participant is granted DRUs under the Plan,
the Partnership will remove it from its systems. If the Partnership keeps the
data longer, it would be to satisfy legal or regulatory obligations and the
Partnership’s legal basis would be relevant law or regulations.
(e)    Voluntariness and Consequences of Consent Denial or Withdrawal: The
Participant’s participation in the Plan and the Participant’s grant of consent
is purely voluntary. The Participant may deny or withdraw his or her consent at
any time. If the Participant does not consent, or if the Participant withdraws
his or her consent, the Participant cannot participate in the Plan. This would
not affect the Participant’s salary as an employee or his or her career; the
Participant would merely forfeit the opportunities associated with the Plan.
(f)    Data Subject Rights: The Participant has a number of rights under data
privacy laws in his or her country. Depending on where the Participant is based,
the Participant’s rights may include the right to (i) request access or copies
of personal data of the Partnership processes, (ii) rectification of incorrect
data, (iii) deletion of data, (iv) restrictions on processing, (v) portability
of data, (vi) lodge complaints with competent authorities in the Participant’s
country, and/or (vii) a list with the names and address of any potential
recipients of the Participant’s data. To receive clarification regarding the
Participant’s rights or to exercise the Participant’s rights please contact the
Partnership at The Carlyle Group L.P., 1001 Pennsylvania Avenue, NW, Washington,
DC 20004 U.S.A., Attention: Equity Management.
If the Participant agrees with the data processing practices as described in
this notice, please declare the Participant’s consent by clicking the “Accept
Award” button on the Morgan Stanley award acceptance page or signing below.
11.    No Rights of a Holder of Common Units. Except as otherwise provided
herein, the Participant shall not have any rights as a holder of Common Units
until such Common Units have been issued or transferred to the Participant.
12.    Restrictions. Any Common Units issued or transferred to the Participant
or to the Participant’s beneficiary pursuant to Section 4 of this Award
Agreement (including, without limitation, following a Qualifying Event or
Special Vesting Event) shall be subject to such stop transfer orders and other
restrictions as the Administrator may deem advisable under the Plan or the
rules, regulations, and other requirements of the SEC, any stock exchange upon
which such Common Units are listed and any applicable U.S. or non-U.S. federal,
state or local laws, and the Administrator may cause a notation or notations to
be put entered into the books and records of the Partnership to make appropriate
reference to such restrictions. Without limiting the generality of the
foregoing, a Participant’s ability to sell or transfer the Common Units shall be
subject to such trading policies or limitations as the Administrator may, in its
sole discretion,





--------------------------------------------------------------------------------





9


impose from time to time on current or former senior professionals, employees,
consultants, directors, members, partners or other service providers of the
Partnership or of any of its Affiliates.
13.    Transferability. Unless otherwise determined or approved by the
Administrator, no DRUs may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant other than by will or by
the laws of descent and distribution, and any purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance not permitted by this Section
13 shall be void and unenforceable against the Partnership or any Affiliate.
14.    Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by courier service, by fax,
or by registered or certified mail (postage prepaid, return receipt requested)
to the respective parties at the following addresses (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 14):
(a) If to the Partnership, to:
The Carlyle Group L.P.
1001 Pennsylvania Avenue, NW
Washington, DC 20004
Attention: General Counsel
Fax: (202) 315-3678
    
(b) If to the Participant, to the address appearing in the personnel records of
the Partnership or any Affiliate.
15.    Withholding. The Participant acknowledges that he or she may be required
to pay to the Partnership or, if different, an Affiliate that employs the
Participant (the “Employer”), and that the Partnership, the Employer, or any
Affiliate shall have the right and are hereby authorized to withhold from any
compensation or other amount owing to the Participant, applicable income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items (including taxes that are imposed on the Partnership or the
Employer as a result of the Participant’s participation in the Plan but are
deemed by the Partnership or the Employer to be an appropriate charge to the
Participant) (collectively, “Tax-Related Items”), with respect to any issuance,
transfer, or other taxable event under this Award Agreement or under the Plan
and to take such action as may be necessary in the opinion of the Partnership to
satisfy all obligations for the payment of such Tax-Related Items. The
Participant further acknowledges that the Partnership and/or the Employer (i)
make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the DRUs, including, but not
limited to the grant or vesting of the DRUs and the subsequent sale of Common
Units acquired upon settlement of the Vested DRUs; and (ii) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
DRUs to reduce or eliminate the Participant’s liability for Tax-Related Items or
achieve a particular tax result. Further, if the





--------------------------------------------------------------------------------





10


Participant is subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Partnership and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction. Without limiting the foregoing, the
Administrator may, from time to time, permit the Participant to make
arrangements prior to the Vesting Date described herein to pay the applicable
Tax-Related Items in a manner prescribed by the Administrator prior to the
Vesting Date; provided that, unless otherwise determined by the Administrator,
any such payment or estimate must be received by the Partnership prior to the
Vesting Date. Additionally, the Participant authorizes the Partnership and/or
the Employer to satisfy the obligations with regard to all Tax-Related Items by
withholding from proceeds of the sale of Common Units acquired upon settlement
of the Vested DRUs either through a voluntary sale or through a mandatory sale
arranged by the Partnership (on the Participant’s behalf pursuant to this
authorization). Depending on the withholding method, the Partnership and/or the
Employer may withhold or account for the Tax-Related Items by considering
minimum statutory withholding amounts or other applicable withholding rates in
the Participant’s jurisdiction(s), including maximum applicable rates, in which
case the Participant may receive a refund of any over-withheld amount in cash
through the Employer’s normal payroll process and will have no entitlement to
the Common Unit equivalent. The Participant acknowledges that, regardless of any
action taken by the Partnership, the Employer, or any Affiliate the ultimate
liability for all Tax-Related Items, is and remains the Participant’s
responsibility and may exceed the amount, if any, actually withheld by the
Partnership or the Employer. The Partnership may refuse to issue or deliver the
Common Units or the proceeds from the sale of Common Units, if the Participant
fails to comply with his or her obligations in connection with the Tax-Related
Items.
16.    Choice of Law; Venue. The interpretation, performance and enforcement of
this Award Agreement shall be governed by the law of the State of New York
without regard to its conflict of law provisions. Any and all disputes,
controversies or issues arising out of, concerning or relating to this Award,
this Award Agreement or the relationship between the parties evidenced by the
Award Agreement, including, without limitation, disputes, controversies or
issues arising out of, concerning or relating to the construction,
interpretation, breach or enforcement of this Award Agreement, shall be brought
exclusively in the courts in the State of New York, City and County of New York,
including the Federal Courts located therein (should Federal jurisdiction
exist). Each of the parties hereby expressly represents and agrees that
it/he/she is subject to the personal jurisdiction of said courts, irrevocably
consents to the personal jurisdiction of such courts; and waives to the fullest
extent permitted by law any objection which it/he/she may now or hereafter have
that the laying of the venue of any legal lawsuit or proceeding related to such
dispute, controversy or issue that is brought in any such court is improper or
that such lawsuit or proceeding has been brought in an inconvenient forum.
17.    WAIVER OF RIGHT TO JURY TRIAL. AS SPECIFICALLY BARGAINED FOR INDUCEMENT
FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AWARD AGREEMENT (AFTER HAVING
THE OPPORTUNITY TO CONSULT WITH COUNSEL OF ITS/HIS/HER CHOICE), EACH PARTY
EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING ARISING
OUT OF, CONCERNING OR RELATING TO THIS AWARD, THIS AWARD AGREEMENT, THE





--------------------------------------------------------------------------------





11


RELATIONSHIP BETWEEN THE PARTIES EVIDENCED BY THIS AWARD AGREEMENT AND/OR THE
MATTERS CONTEMPLATED THEREBY.
18.    Subject to Plan. By entering into this Award Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All DRUs and Common Units issued or transferred with respect thereof are
subject to the Plan. In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.
19.    Entire Agreement. This Award Agreement contains the entire understanding
between the parties with respect to the DRUs granted hereunder (including,
without limitation, the vesting and delivery schedules described herein and in
Appendix A, and hereby replaces and supersedes any prior communication and
arrangements between the Participant and the Partnership or any of its
Affiliates with respect to the matters set forth herein and any other
pre-existing economic or other arrangements between the Participant and the
Partnership or any of its Affiliates, unless otherwise explicitly provided for
in any other agreement that the Participant has entered into with the
Partnership or any of its Affiliates and that is set forth on Schedule A hereto.
Unless set forth on Schedule A hereto, no such other agreement entered into
prior to the Date of Grant shall have any effect on the terms of this Award
Agreement.
20.    Modifications. Notwithstanding any provision of this Award Agreement to
the contrary, the Partnership reserves the right to modify the terms and
conditions of this Award Agreement, including, without limitation, the timing or
circumstances of the issuance or transfer of Common Units to the Participant
hereunder, to the extent such modification is determined by the Partnership to
be necessary to comply with applicable law or preserve the intended deferral of
income recognition with respect to the DRUs until the issuance or transfer of
Common Units hereunder.
21.    Signature in Counterparts; Electronic Acceptance. This Award Agreement
may be signed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Alternatively, this Award Agreement may be granted to and accepted by the
Participant electronically.
22.    Electronic Delivery. The Partnership may, in its sole discretion, decide
to deliver any documents related to current or future participation in the Plan
by electronic means. The Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Partnership or a third
party designated by the Partnership.
23.    Compliance with Law. Notwithstanding any other provision of this Award
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Common Units, the
Partnership shall not be required to deliver any Common Units issuable upon
settlement of the DRUs prior to the completion of any registration or
qualification of the Common Units under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the SEC or
of any other governmental regulatory body, or prior to obtaining any approval or
other clearance from any





--------------------------------------------------------------------------------





12


local, state, federal or foreign governmental agency, which registration,
qualification or approval the Partnership shall, in its absolute discretion,
deem necessary or advisable. The Participant understands that the Partnership is
under no obligation to register or qualify the Common Units with the SEC or any
state or foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Common Units. Further,
the Participant agrees that the Partnership shall have unilateral authority to
amend the Plan and the Award Agreement without the Participant’s consent to the
extent necessary to comply with securities or other laws applicable to issuance
of Common Units.
24.    Language. The Participant acknowledges that he or she is sufficiently
proficient in English, or has consulted with an advisor who is sufficiently
proficient in English, so as to allow the Participant to understand the terms
and conditions of this Award Agreement. Furthermore, if the Participant has
received this Award Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
25.    Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
26.    Appendix. Notwithstanding any provisions in this Award Agreement, the
DRUs grant shall be subject to any special terms and conditions set forth in
Appendix A to this Award Agreement for the Participant’s country. Moreover, if
the Participant relocates to another country, any special terms and conditions
for such country will apply to the Participant, to the extent the Partnership
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. Appendix A constitutes part of
this Award Agreement.
27.    Imposition of Other Requirements. The Partnership reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
DRUs and on any Common Units acquired under the Plan, to the extent the
Partnership determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
28.    Waiver. The Participant acknowledges that a waiver by the Partnership of
breach of any provision of this Award Agreement shall not operate or be
construed as a waiver of any other provision of this Award Agreement, or of any
subsequent breach by the Participant or any other participant.
29.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that, depending on his or her country of residence, or broker’s
country of residence, or where the Common Units are listed, Participant may be
subject to insider trading restrictions and/or market abuse laws, which may
affect the Participant’s ability to directly or indirectly, accept, acquire,
sell, or attempt to sell or otherwise dispose of Common Units or rights to
Common Units (e.g., DRUs) under the Plan during such times as Participant is
considered to have “inside information” regarding the Partnership (as defined by
the laws or regulations in applicable





--------------------------------------------------------------------------------





13


jurisdictions or Participant’s country). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders placed by the
Participant before possessing inside information. Furthermore, the Participant
understands that he or she may be prohibited from (i) disclosing the inside
information to any third party, including fellow employees (other than on a
“need to know” basis) and (ii) “tipping” third parties or causing them to
otherwise buy or sell securities. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Partnership insider trading policy. The Participant
acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and the Participant should speak to his or her personal advisor on
this matter.
30.    Foreign Asset/Account Reporting. The Participant’s country of residence
may have certain foreign asset and/or account reporting requirements which may
affect his or her ability to acquire or hold DRUs under the Plan or cash
received from participating in the Plan (including sales proceeds arising from
the sale of Common Units) in a brokerage or bank account outside the
Participant’s country. The Participant may be required to report such amounts,
assets or transactions to the tax or other authorities in his or her country.
The Participant also may be required to repatriate sale proceeds or other funds
received as a result of participation in the Plan to the Participant’s country
through a designated broker or bank within a certain time after receipt. The
Participant is responsible for ensuring compliance with such regulations and
should speak with his or her personal legal advisor regarding this matter.





--------------------------------------------------------------------------------





14




IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement.(1) 
THE CARLYLE GROUP L.P.


By: Carlyle Group Management L.L.C., its general partner




By: ____________________________________________
Name:    
Title:    




























































(1) If this Award Agreement is delivered to the Participant electronically, the
Participant's electronic acceptance of the Award Agreement (pursuant to
instructions separately communicated to the Participant) shall constitute
acceptance of the Award Agreement and shall be binding on the Participant and
the Partnership in lieu of any required signatures to this Award Agreement.





--------------------------------------------------------------------------------





15


EXHIBIT A


VESTING TERMS


The DRUs granted pursuant to this Agreement shall be eligible to vest pursuant
to the terms described in this Exhibit A, based on the Partnership’s Total
Shareholder Return, as set forth below, subject to adjustment to exclude the
effects of extraordinary, unusual or infrequently occurring events.


I.
Definitions. Capitalized terms not otherwise defined in the Plan or the
Agreement have the following meanings:



a.
“Beginning Stock Price” means for any company the volume weighted average
trading price of the company's common equity interests over the first [__]
consecutive trading days of the Performance Period. In the case of the
Partnership, such beginning stock price is $[____].



b.
“Ending Stock Price” means for any company the volume weighted average trading
price of the company's common equity interests over the [__] consecutive
trading-day period ending [_____].



c.
“Comparison Group” means the companies in the S&P 500 Financials Index as of the
first day of the Performance Period. Any company in the Comparison Group that
ceases to be publicly held during the Performance Period (i) due to bankruptcy,
liquidation or reorganization, shall remain in the Comparison Group for purposes
of calculation of Relative TSR (with such company deemed to have a Total
Shareholder Return of -100% and ranked at the bottom of the Comparison Group) or
(ii) due to a merger, sale, acquisition, business combination or other similar
event, shall be excluded from the Comparison Group for purposes of calculation
of Relative TSR.



d.
“Performance Period” means [_____] through [_____].



e.
“Relative TSR” means the Partnership’s Total Shareholder Return percentile
ranking within the Comparison Group. The Total Shareholder Return percentile
ranking within the Comparison Group shall be calculated as follows. Following
the end of the Performance Period, the Board of Directors shall calculate (a)
the Partnership’s Total Shareholder Return for the Performance Period and (b)
the Total Shareholder Return for the companies that are within the Comparison
Group for the Performance Period. The Partnership’s Total Shareholder Return
percentile rank will be determined by ranking the companies in the Comparison
Group from highest to lowest according to their respective Total Shareholder
Return, then calculating the percentile ranking of the Partnership relative to
the other companies in the Comparison Group.








--------------------------------------------------------------------------------





16


f.
“Total Shareholder Return” or “TSR” means: (i) the sum of (x) the Ending Stock
Price minus the Beginning Stock Price, plus (y) the amount of any dividends and
distributions paid on a per share basis (calculated as if such dividends had
been reinvested in the applicable company’s common stock or other common equity
securities on the applicable dividend date) cumulatively over the Performance
Period, divided by (ii) the Beginning Stock Price. For purposes of this
Agreement, TSR calculated in accordance with the preceding sentence shall be
expressed as a compounded annualized growth rate over the Performance Period.



II.
Vesting. Subject to the Participant’s continued Services with the Partnership
and its Affiliates through the Vesting Date (other than as may be set forth in
the Agreement), a number of DRUs shall vest in an amount equal to the product of
(1) the Target DRU Award (i.e., [____] Common Units) and (2) the applicable
Performance Multiplier; provided, that, the Performance Multiplier shall be
deemed to be 0% in the event that the Total Shareholder Return of the
Partnership does not achieve a [__]% compounded annualized rate of return over
the Performance Period (and zero DRUs will vest in such case). Any DRUs that do
not become vested in accordance with this Exhibit A shall, effective as of the
Vesting Date, be forfeited by the Participant without consideration.



Relative Total Shareholder Return


Performance Level
Relative TSR Percentile Rank
Performance Multiplier
Below Threshold Level Performance
Less than [__]th Percentile
[__]%
Threshold Level Performance
[__]th Percentile
[__]%
Target Level Performance
[__]th Percentile
[__]%
Maximum Level Performance
[__]th Percentile or above
[__]%



Performance Multipliers shall be determined by linear interpolation for
achievement falling between the above percentile ranks provided, that there
shall be no interpolation for achievement that is less than Threshold Level
Performance (and zero DRUs in respect of such performance metric will vest in
such case) and the maximum number of DRUs that may vest in respect of any
performance metric is the Target DRU Award multiplied by [__]%.









--------------------------------------------------------------------------------





17




APPENDIX A
TO
THE CARLYLE GROUP L.P.
GLOBAL DEFERRED RESTRICTED COMMON UNIT AGREEMENT
Terms and Conditions
This Appendix A includes additional terms and conditions that govern the Award
of deferred restricted Common Units (“DRUs”) granted to the Participant under
The Carlyle Group L.P. 2012 Equity Incentive Plan (the “Plan”) if the
Participant works and resides in one of the countries listed below. Capitalized
terms used but not defined in this Appendix A are defined in the Plan and/or
Award Agreement and have the meanings set forth therein.
Notifications
This Appendix A also includes information regarding securities laws, exchange
controls and certain other issues of which the Participant should be aware with
respect to the Participant’s participation in the Plan. The information is based
on the securities, exchange control and other laws in effect in the respective
countries as of January 2019. Such laws are often complex and change frequently.
As a result, the Partnership strongly recommends that the Participant not rely
on the information noted in this Appendix A as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date by the time the Participant vests in
the DRUs or sells Common Units acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Partnership is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to the Participant’s situation.
Finally, the Participant understands that if he or she is a citizen or resident
of a country other than the one in which the Participant is currently working,
transfers employment after the Date of Grant, or is considered a resident of
another country for local law purposes, the information contained herein may not
apply to the Participant, and the Partnership shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply
to the Participant.
UNITED STATES
There are no country-specific provisions.







